Mark C. Choate, AK #8011070
Jon M. Choate, AK #1311093
CHOATE LAW FIRM LLC
424 N. Franklin Street
Juneau, Alaska 99801
Telephone: (907) 586-4490
Facsimile: (206) 424-9705
Email: lawyers@choatelawfirm.com

Attorneys for Plaintiff

                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA


KEVIN WALKER on behalf of K.W., his
minor son,

                      Plaintiff,
                                              Case No.
vs.
                                   COMPLAINT FOR HARMS AND
PLAYCORE, INC., PLAYCORE HOLDINGS, LOSSES
INC., and FREENOTES HARMONY PARK
LLC,

                      Defendants.




       Plaintiff KEVIN WALKER on behalf of K.W., his minor son, through counsel, the

Choate Law Firm LLC for causes of action against Defendants PLAYCORE, INC.,




COMPLAINT FOR HARMS AND LOSSES                      CHOATE LAW FIRM LLC
Walker v. Playcore, Inc. et al.                     424 N. Franklin St. Juneau, Alaska 99801
Page 1 of 8                                         Tel: (907) 586-4490 Fax: (206) 424-9705
                                                    lawyers@choatelawfirm.com


         Case 1:21-cv-00010-HRH Document 1 Filed 05/24/21 Page 1 of 8
PLAYCORE HOLDINGS, INC., and FREENOTES HARMONY PARK LLC, alleges as

follows:

                                       I.    PARTIES

       1.      At all times mentioned herein, Plaintiff KEVIN WALKER was, and is a

resident of the City of Juneau in the State of Alaska and brings this action on behalf of

K.W., his minor son.

       2.      Defendant PLAYCORE, INC. is, and at all material times was, a corporation

existing under the laws of Delaware with its principal place of business in Chattanooga,

Tennessee.

       3.      Defendant PLAYCORE HOLDINGS, INC. is, and at all material times was,

a corporation existing under the laws of Delaware with its principal place of business in

Chattanooga, Tennessee.

       4.      Defendant FREENOTES HARMONY PARK LLC, is, and at all material

times was, a corporation existing under the laws of Colorado, with its principal place of

business in Chattanooga, Tennessee. On information and belief, Defendant FREENOTES

HARMONY PARK LLC is a continuation and/or real successor in interest to

FREENOTES HARMONY PARK, INC. a corporation that existed under the laws of

Colorado that was dissolved on February 27, 2019.




 COMPLAINT FOR HARMS AND LOSSES                         CHOATE LAW FIRM LLC
 Walker v. Playcore, Inc. et al.                        424 N. Franklin St. Juneau, Alaska 99801
 Page 2 of 8                                            Tel: (907) 586-4490 Fax: (206) 424-9705
                                                        lawyers@choatelawfirm.com


            Case 1:21-cv-00010-HRH Document 1 Filed 05/24/21 Page 2 of 8
       5.      All Defendants generally engaged in the business of operating a business

manufacturing playground equipment distributed for sale throughout the United States,

including the State of Alaska.

                           II.    VENUE AND JURISDICTION

       6.      The statements in this complaint arise from injuries that occurred on May

25, 2019, resulting from a defective “Imbarimba” -- a musical instrument resembling a

large xylophone -- manufactured and placed into commerce by Defendants that was

installed at the playground in Twin Lakes Park in Juneau, Alaska.

       7.      This action is brought under the Court’s diversity jurisdiction, 28 U.S.C. §

1332. Damages exceed $100,000.00 and Plaintiff is diverse from all Defendants.

       8.      Venue for this proceeding is proper in the U.S. District Court for the District

of Alaska as it is the venue in which a substantial part of the events giving rise to the

complaint occurred.

                    III.   FIRST CAUSE OF ACTION: NEGLIGENCE
                               AS TO ALL DEFENDANTS

       9.      Plaintiff re-alleges and incorporates by reference every allegation in the

preceding paragraphs as if fully set forth in this section.

       10.     Defendants PLAYCORE, INC., PLAYCORE HOLDINGS, INC. and

FREENOTES HARMONY PARK, LLC (collectively “Defendants”) are corporations




 COMPLAINT FOR HARMS AND LOSSES                           CHOATE LAW FIRM LLC
 Walker v. Playcore, Inc. et al.                          424 N. Franklin St. Juneau, Alaska 99801
 Page 3 of 8                                              Tel: (907) 586-4490 Fax: (206) 424-9705
                                                          lawyers@choatelawfirm.com


            Case 1:21-cv-00010-HRH Document 1 Filed 05/24/21 Page 3 of 8
authorized to do and doing business in the City and Borough of Juneau in the State of

Alaska.

       11.    Defendants are engaged in the manufacture, design, testing, producing,

inspecting, vending, introducing into interstate commerce for sale therein, transporting in

interstate commerce for sale therein, advertising, selling and recommending for use to the

public, business, and government, playground equipment for use in outdoor playgrounds.

       12.    Defendants are engaged in the delivery, installation, inspection, selling,

advertising, and recommending for use to the general public a certain product, specifically

the “IMBARIMBA”, a large musical instrument resembling a xylophone, intended to be

permanently installed in outdoor playgrounds.

       13.    The City and Borough of Juneau purchased an IMBARIMBA from

Defendants which was installed in accordance with its instructions in the playground at

Twin Lakes Park in Juneau, Alaska.

       14.    On May 25, 2019, K.W., a minor, was playing in the playground at Twin

Lakes Park in Juneau, Alaska, when one or more screws securing the heavy, metal top of

the IMBARIMBA that contained its “keys” failed and broke, causing the IMBARIMBA to

fall onto K.W., causing a deep, approximately five-inch laceration to his leg.

       15.    K.W. was rushed to Bartlett Regional Hospital where he underwent surgery

to reattach a tendon severed by the IMBARIMBA and apply stitches to the inside and

outside of the leg.


 COMPLAINT FOR HARMS AND LOSSES                         CHOATE LAW FIRM LLC
 Walker v. Playcore, Inc. et al.                        424 N. Franklin St. Juneau, Alaska 99801
 Page 4 of 8                                            Tel: (907) 586-4490 Fax: (206) 424-9705
                                                        lawyers@choatelawfirm.com


          Case 1:21-cv-00010-HRH Document 1 Filed 05/24/21 Page 4 of 8
       16.    At all times herein mentioned, Defendants knew, or in the exercise of

ordinary and reasonable care should have known, that if the IMBARIMBA was not

properly manufactured, designed, assembled, tested, inspected, packaged, labeled,

analyzed, distributed, monitored, merchandised, recommended, advertised, promoted,

and marketed for the intended reasonable and foreseeable use by its end users, it was

likely to cause injury to the user.

       17.    Defendants negligently and carelessly manufactured, designed, assembled,

tested, or failed to test, inspected or failed to inspect, packaged, labeled, analyzed,

distributed, monitored, merchandised, recommended, advertised, promoted, and

marketing the IMBARIMBA such that it was in dangerous and defective condition and

unsafe for the reasonable and foreseeable use for which it was sold by Defendants.

       18.    The defective and dangerous character and condition of the IMBARIMBA

was unsafe for the reasonable and foreseeable use for which it was intended, was known

to Defendants, or in the exercise of ordinary and reasonable care should have been known

and discovered by Defendants.

       19.    The dangerous and defective character and condition of the IMBARIMBA

was not made known to Plaintiff K.W. or members of the public by Defendants or

Defendants’ agents.

       20.    At the time of K.W.’s injury, K.W. was using the product in a reasonable

and foreseeable manner for the purpose for which it was intended.


 COMPLAINT FOR HARMS AND LOSSES                           CHOATE LAW FIRM LLC
 Walker v. Playcore, Inc. et al.                          424 N. Franklin St. Juneau, Alaska 99801
 Page 5 of 8                                              Tel: (907) 586-4490 Fax: (206) 424-9705
                                                          lawyers@choatelawfirm.com


          Case 1:21-cv-00010-HRH Document 1 Filed 05/24/21 Page 5 of 8
       21.       K.W.’s injuries, including but not limited to a severed tendon, deep

laceration, and scarring, were caused by Defendants’ negligent design, manufacture,

testing, inspection, instructions, or warnings regarding the product.

       22.       K.W. has further suffered ongoing pain, restrictions in his movement and

activities, and other diminutions in the quality of his life.

       23.       K.W.’s damages include past medical expenses, future medical expenses,

emotional distress, and mental suffering.

       24.       K.W.’s special and general damages exceed $75,000. Plaintiff asks for leave

of court either to show the amount of his damages when ascertained, or to prove said

amount at time of trial.

      IV.        SECOND CAUSE OF ACTION: BREACH OF EXPRESS WARRANTY
                             AS TO ALL DEFENDANTS

       25.       Plaintiff re-alleges and incorporates by reference every allegation in the

preceding paragraphs as if fully set forth in this section.

       26.       Defendants warranted and represented that said IMBARIMBA was of

merchantable quality.

       27.       Said product was not of merchantable quality in that when used in a normal

manner it caused injury as previously set forth.

            V.     THIRD CAUSE OF ACTION: STRICT PRODUCTS LIABILITY
                             AS TO ALL DEFENDANTS




 COMPLAINT FOR HARMS AND LOSSES                            CHOATE LAW FIRM LLC
 Walker v. Playcore, Inc. et al.                           424 N. Franklin St. Juneau, Alaska 99801
 Page 6 of 8                                               Tel: (907) 586-4490 Fax: (206) 424-9705
                                                           lawyers@choatelawfirm.com


            Case 1:21-cv-00010-HRH Document 1 Filed 05/24/21 Page 6 of 8
       28.     Plaintiff re-alleges and incorporates by reference every allegation in the

preceding paragraphs as if fully set forth in this section.

       29.     Defendants introduced into the stream of commerce in the United States the

IMBARIMBA while in a dangerous and defective condition.

       30.     As a direct and legal result of the dangerous and defective condition of the

IMBARIMBA, K.W. suffered personal injuries as set forth above.

       31.     Defendants are strictly liable to Plaintiff because of the dangerous and

defective nature of said product.

       Wherefore, KEVIN WALKER seeks judgment as prayed for below.

                                    PRAYER FOR RELIEF

       PLAINTIFF prays for judgment against Defendants PLAYCORE, INC.

PLAYCORE HOLDINGS, INC. AND FREENOTES HARMONY PARK LLC as follows:

       a.      For past and future special damages, according to proof;

       b.      For general damages, according to proof;

       c.      For past and future economic losses, according to proof;

       d.      For punitive damages;

       e.      For prejudgment and post-judgment interest at the maximum rate allowed

by law;

       f.      For attorney’s fees and costs as allowed by law;

       g.      For such other and further relief as the Court deems just and equitable.


 COMPLAINT FOR HARMS AND LOSSES                           CHOATE LAW FIRM LLC
 Walker v. Playcore, Inc. et al.                          424 N. Franklin St. Juneau, Alaska 99801
 Page 7 of 8                                              Tel: (907) 586-4490 Fax: (206) 424-9705
                                                          lawyers@choatelawfirm.com


            Case 1:21-cv-00010-HRH Document 1 Filed 05/24/21 Page 7 of 8
                              DEMAND FOR JURY TRIAL

     Plaintiff requests jury trial on all issues so triable in this matter.

     Dated: Monday, May 24, 2021 at Juneau, Alaska.
                                                 CHOATE LAW FIRM LLC
                                                 Attorneys for Plaintiff

                                                       By:        s/ Mark Choate

                                                             Mark Choate AK#8011070
                                                             Jon Choate AK#1311093




COMPLAINT FOR HARMS AND LOSSES                           CHOATE LAW FIRM LLC
Walker v. Playcore, Inc. et al.                          424 N. Franklin St. Juneau, Alaska 99801
Page 8 of 8                                              Tel: (907) 586-4490 Fax: (206) 424-9705
                                                         lawyers@choatelawfirm.com


       Case 1:21-cv-00010-HRH Document 1 Filed 05/24/21 Page 8 of 8
